Case 1:20-cv-00216-MSM-PAS Document 339-3 Filed 08/07/20 Page 1 of 15 PageID #:
                                  16022
Case 1:20-cv-00216-MSM-PAS Document 339-3 Filed 08/07/20 Page 2 of 15 PageID #:
                                  16023
Case 1:20-cv-00216-MSM-PAS Document 339-3 Filed 08/07/20 Page 3 of 15 PageID #:
                                  16024
Case 1:20-cv-00216-MSM-PAS Document 339-3 Filed 08/07/20 Page 4 of 15 PageID #:
                                  16025
Case 1:20-cv-00216-MSM-PAS Document 339-3 Filed 08/07/20 Page 5 of 15 PageID #:
                                  16026
Case 1:20-cv-00216-MSM-PAS Document 339-3 Filed 08/07/20 Page 6 of 15 PageID #:
                                  16027
Case 1:20-cv-00216-MSM-PAS Document 339-3 Filed 08/07/20 Page 7 of 15 PageID #:
                                  16028
Case 1:20-cv-00216-MSM-PAS Document 339-3 Filed 08/07/20 Page 8 of 15 PageID #:
                                  16029
Case 1:20-cv-00216-MSM-PAS Document 339-3 Filed 08/07/20 Page 9 of 15 PageID #:
                                  16030
Case 1:20-cv-00216-MSM-PAS Document 339-3 Filed 08/07/20 Page 10 of 15 PageID #:
                                  16031
Case 1:20-cv-00216-MSM-PAS Document 339-3 Filed 08/07/20 Page 11 of 15 PageID #:
                                  16032
Case 1:20-cv-00216-MSM-PAS Document 339-3 Filed 08/07/20 Page 12 of 15 PageID #:
                                  16033
Case 1:20-cv-00216-MSM-PAS Document 339-3 Filed 08/07/20 Page 13 of 15 PageID #:
                                  16034
Case 1:20-cv-00216-MSM-PAS Document 339-3 Filed 08/07/20 Page 14 of 15 PageID #:
                                  16035
Case 1:20-cv-00216-MSM-PAS Document 339-3 Filed 08/07/20 Page 15 of 15 PageID #:
                                  16036
